Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2022 has been entered.

Claim Rejections - 35 USC § 112
In view of the response filed on 7/29/2022 the 112 rejections made against claims 5 and 7 within the office action of 4/29/2022 have been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3,5,7-9,15-17, 21-25 and 32-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/0250209 to Pearson et al. (Pearson) in view of US 2006/0024359 to Walker et al. (Walker) (previously cited) and US 2007/0066957 to Demarais (Demarais).
In reference to at least claim 1
Pearson teaches a system and method for estimating a treatment region which discloses a method comprising the steps of: receiving, at a computing device an indication that at least two electrode are coupled to a voltage pulse generator (e.g. display shows multiple electrodes that are coupled to a voltage generator, 121, 131,141,151, 162,171, Figs. 4-8), wherein the at least two electrodes are positioned near a target ablation zone (e.g. the user inserts the probes into the patient according to the planned location, para. [0191]; the probes 22 can either operate in a monopolar or bipolar mode, para. [0040], display shows multiple electrodes that are placed near a target ablation zone, 121, 131,141,151, 162,171, Figs. 4-8); generating, by the computing device, a first control signal comprising an indication to cause the voltage pulse generator to generate a plurality of pulses, wherein the pulses are to be applied via the at least two electrodes (e.g. plurality of test pulses applied through the electrode pairs, more than one pulse can be applied to each pair, para. [0202]-[0203], [0205]-[0206]; the first set of treatment using four probes as labeled ‘339’, para. [0223]; explains that during IRE treatment, cells porate and there is an increase in conductivity of the target ablation zone, para. [0214]; receiving, at the computing device from a sensor, an indication of a treatment parameter associated with the plurality of pre-conditioning pulses (e.g. monitor current, para. [0203]- [0205]) and generating, by the computing device, a second control signal comprising an indication to cause the voltage pulse generator to generate a plurality of treatment pulses, wherein the plurality of treatment pulses are to be applied via the at least two electrodes and are capable of non- thermal ablation of cells within the target ablation zone (e.g. the second set of treatment using four probes as labeled ‘339’, treatment is initiated and include irreversible electroporation, reversible electroporation, superporation, RF ablation, cryo-ablation, microwave ablation, etc., para. [0208]-[0217], [0223], [0224]-[0225]). Pearson discloses providing a low amplitude voltage pulse between the electrode conductors to measure an impedance for determining pertinent tissue properties (e.g. para. [0091]) and monitoring current or voltage between electrode pairs to detect abnormalities (e.g. para. [0209]-[0210], [0213]-[0214]) but does not explicitly teach the plurality of first pulses being pre-conditioning pulses altering an impedance between the at least two electrodes or determining an impedance between the at least two electrodes based on the treatment parameter and determining the impedance satisfies a threshold impedance condition before generating the second control signal to generate the plurality of treatment pulses. 
Walker teaches a drug delivery system and method which discloses a step of applying a set of pre-conditioning pulses to cells in a pre- conditioning zone through at least one bipolar probe in order to maximize the effect of electroporation pulses (e.g. bipolar electrode array placed into and around a brain tumor as shown in Fig. 1, para. [0027]; electropermeabilization pulse between two electrodes to increase the effectiveness of permeabilization, “the preconditioning phase will be the use of a single electroporation pulse followed by a series of smaller subthreshold pulses’, para. [0029]-[0032], [0058], [0125], [0150], [0172]-[0182]). Walker further discloses monitoring a current to determine an impedance of the plurality of pre-conditioning pulses (e.g. changes in values of the electrical impedance between any pair of electrodes, para. [0053]). 
Demarais teaches methods and apparatus for inducing control renal neural modulation which discloses monitoring a current during and after pulsed electric field therapy to determine an extent of electroporation and its degree of irreversibility using a treatment control module (e.g. data acquisition module coupled to multiplexer 1012, which delivers the low voltage signal, then measures and monitors data from selected monitoring electrodes”, abstract, para. [0086]). Demarais further discloses applying a test pulse through at least one electrode after delivering the plurality of pulses (e.g. conductivity or impedance measurements using Electrical Impedance Tomography, para. [0061], conductivity or impedance measurements using Electrical Impedance Tomography, para. [0063, impedance and/or conductivity measurements are obtained by emitting low voltage pulses (test pulse) para. [0079]: low voltage pulses are delivered via electrodes 310, para. [0086]); and determining whether to repeat the application of the plurality of pulses or to proceed to application of the treatment (e.g. determine whether a desired level of IRE in the target tissue has been reached and terminate the therapy or alternate/adjust the parameters of the pulses and proceed to deliver additional pulses, para. [0073]-[0074]). 
It would have been obvious to one of ordinary skill in the art at the time the invention to modify the method of Pearson to include applying a set of pre- conditioning pulses as the plurality of first pulses to the cells to subject tissue cells in a pre-conditioning zone prior to the step of applying the plurality of treatment pulses, as taught by Walker, in order to yield the predictable result of altering the biophysical properties of the cells to make it more receptive to other ablative therapies such as the electroporation pulses (‘359, [0121], [0150]). Further, it would have been obvious to one of ordinary skill in the art at the time the invention to modify the method of Pearson with the teachings of Walker to include using sensed current to determine an impedance in order to yield the predictable result of providing the ability to monitor the conductivity of the tissue within the treatment area in order to determine appropriate treatment parameters to ensure that the appropriate therapy is being provided. Additionally, monitoring impedance to determine pertinent tissue properties such as conductivity before and during treatment is well-known in the art as evidence by Pearson (e.g. para. [0091]), therefore it would have been obvious to use within the method of Pearson modified by Walker a step of determining an impedance in order to provide the ability to monitor penitent tissue properties such as conductivity of the tissue within the treatment area in order to provide appropriate stimulation parameters and to adjust stimulation parameters to ensure that the appropriate therapy is being provided. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the method step of monitoring a current of the plurality of pre-conditioning pulses of Pearson modified by Walker to include applying a test pulse and determining whether to repeat the application of the pulses as taught by Demarais, in order to yield the predictable result of allowing the user to monitor current and thus impedance and conductivity during any electroporation pulses including pre-conditioning pulses to determine an extent of electroporation and its degree of irreversibility during and after the delivery of the electroporation pulses. 
In reference to at least claim 2
Pearson modified by Walker and Demarais teaches a method according to claim 1. Pearson further discloses wherein the plurality of treatment pulses are configured to result in reversible electroporation or irreversible electroporation of the cells within the target ablation zone (e.g. can include reversible electroporation and reversible electroporation as well as irreversible electroporation, para. [0090], [0224]-[0225]). 
In reference to at least claim 3
Pearson modified by Walker and Demarais teaches a method according to claim 1. Pearson further discloses causing the indication of the treatment parameter to be represented on a user interface displayed on a display device (e.g. displaying treatment parameters to be represented on interface, Figs. 10-13,18-19, 22-26, 35). 
In reference to at least claim 5
Pearson modified by Walker and Demarais teaches a method according to claim 1. Pearson further discloses wherein the treatment parameter comprises an indication of current (e.g. monitor current, para. [0203]- [0205]; monitors the energy being delivered, monitors current delivered, para. [0210], [0214]). Walker further discloses monitoring a current to determine an impedance of the plurality of pre-conditioning pulses (e.g. changes in values of the electrical impedance between any pair of electrodes, para. [0053]). 
In reference to at least claim 7
Pearson modified by Walker and Demarais teaches a method according to claim 1. Pearson further discloses wherein the treatment parameter comprises an indication of voltage (e.g. monitors the energy being delivered, monitors current delivered, para. [0073], [0210],[0214]). It would have been well within the level of ordinary skill in the art to use a measured voltage to determine an impedance as such technique is well known in the art and would have yielded the predictable result of an alternative technique for determining an impedance that provides an accurate indication of skin conductivity. 
In reference to at least claim 8
Pearson modified by Walker and Demarais teaches a method according to claim 1. Walker further discloses wherein the plurality of pre-conditioning pulses are configured to result in an increase in conductivity of cells in at least a portion of the target ablation zone (e.g. bipolar electrode array placed into and around a brain tumor as shown in Fig. 1, para. [0027]; electropermeabilization pulse between two electrodes to increase the effectiveness of permeabilization, para. [0029]-[0032], [0058], [0125], [0150], [0172]-[0182]).  
In reference to at least claim 9
Pearson modified by Walker and Demarais teaches a method according to claim 1. Walker further discloses wherein the plurality of pre-conditioning pulses are capable of non-thermal ablation of cells within the portion of the target ablation zone (e.g. non-thermal, para. [0053], sub-threshold constant or alternating electrical stimulation, para. [0058], [0158]). 
In reference to at least claim 15
Pearson teaches a system and method for estimating a treatment region which discloses a method comprising the steps of: receiving, via a user interface displayed on a display device (e.g. interface display, Figs. 4-,8) an indication that at least two electrodes are coupled to a voltage pulse generator (e.g. display shows multiple electrodes that are coupled to a voltage generator, 121, 131,141,151, 162,171, Figs. 4-8), wherein the placing at least two electrodes are placed near a target ablation zone (e.g. display shows multiple electrodes that are placed near a target ablation zone, 121, 131,141,151, 162,171, Figs. 4-8), sending a first control signal to the voltage pulse generator to cause the voltage pulse generator to apply through the at least two electrodes a first set of pulses (e.g. plurality of test pulses applied through the electrode pairs, more than one pulse can be applied to each pair, para. [0202]-[0203], [0205]-[0206]; the first set of treatment using four probes as labeled ‘339’, para. [0223]; explains that during IRE treatment, cells porate and there is an increase in conductivity of the target ablation zone, para. [0214]; a plurality of sets of pulses are applied during IRE treatments, para. [0220]),  and sending a second control signal to the voltage pulse generator to cause the voltage pulse generator to apply, after a delay period (e.g. waiting a certain amount of time between the delivery of sets of pulses, para. [0220]-[0221]), through the at least two electrodes a second set of pulses; wherein the second set of pulses are capable of non- thermal ablation of cells within the target ablation zone (e.g. the second set of treatment using four probes as labeled ‘339’, para. [0223]; explains that during IRE treatment, cells porate and there is an increase in conductivity of the target ablation zone, para. [0214]; a plurality of sets of pulses are applied during IRE treatments, para. [0220]). Pearson does not explicitly teach the plurality of pulses being pre-conditioning pulses altering an impedance between the at least two electrodes or the delay period sufficient for the impedance to satisfy a threshold impedance condition before generating the second control signal to generate the plurality of treatment pulses. 
Walker teaches a drug delivery system and method which discloses a step of applying a set of pre-conditioning pulses to cells in a pre- conditioning zone through at least one bipolar probe in order to maximize the effect of electroporation pulses (e.g. bipolar electrode array placed into and around a brain tumor as shown in Fig. 1, para. [0027]; electropermeabilization pulse between two electrodes to increase the effectiveness of permeabilization, para. [0029]-[0032], [0058], [0125], [0150], [0172]-[0182]). Walker further discloses monitoring a current to determine an impedance of the plurality of pre-conditioning pulses (e.g. para. [0053]). 
Demarais teaches methods and apparatus for inducing control renal neural modulation which discloses monitoring a current during and after pulsed electric field therapy to determine an extent of electroporation and its degree of irreversibility using a treatment control module (e.g. data acquisition module coupled to multiplexer 1012, which delivers the low voltage signal, then measures and monitors data from selected monitoring electrodes”, abstract, para. [0086]). Demarais further discloses applying a test pulse through at least one electrode after delivering the plurality of pulses (e.g. conductivity or impedance measurements using Electrical Impedance Tomography, para. [0061], conductivity or impedance measurements using Electrical Impedance Tomography, para. [0063]; impedance and/or conductivity measurements are obtained by emitting low voltage pulses (test pulse) para. [0079]: low voltage pulses are delivered via electrodes 310, para. [0086]); and determining whether to repeat the application of the plurality of pulses or to proceed to application of the treatment (e.g. determine whether a desired level of IRE in the target tissue has been reached and terminate the therapy or alternate/adjust the parameters of the pulses and proceed to deliver additional pulses, para. [0073]-[0074]). 
It would have been obvious to one of ordinary skill in the art at the time the invention to modify the method of Pearson with the teachings of Walker to include applying a set of pre- conditioning pulses as the plurality of first pulses to the cells to subject tissue cells in a pre-conditioning zone prior to the step of applying the plurality of treatment pulses in order to yield the predictable result of altering the biophysical properties of the cells to make it more receptive to other ablative therapies such as the electroporation pulses ([0150]). Further, it would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the method step of monitoring a current of the plurality of pre-conditioning pulses of Pearson modified by Walker to include applying a test pulse and determining whether to repeat the application of the pulses, as taught by Demarais, in order to yield the predictable result of allowing the user to monitor current and thus impedance and conductivity during any electroporation pulses including pre-conditioning pulses to determine an extent of electroporation and its degree of irreversibility during and after the delivery of the electroporation pulses. 
In reference to at least claim 16-17
Pearson modified by Walker and Demarais teaches a method according to claim 15. Pearson further discloses a delay period (e.g. waiting a certain amount of time between the delivery of sets of pulses, para. [0220]-[0221]). Walker discloses a step of applying a set of pre-conditioning pulses to cells in a pre- conditioning zone through at least one bipolar probe in order to maximize the effect of electroporation pulses (e.g. bipolar electrode array placed into and around a brain tumor as shown in Fig. 1, para. [0027]; electropermeabilization pulse between two electrodes to increase the effectiveness of permeabilization, para. [0029]-[0032], [0058], [0125], [0150], [0172]-[0182]) and waiting at least two minutes to allow an electrical conductivity in the pre-conditioning zone to increase (e.g. “Multiple pulses will be required with some interval between each pulse ranging from 500 msec to 5 sec", para. [0179]). It would have been obvious to one of ordinary skill in the art at the time the invention to further modify the method of Pearson modified by Walker and Demarais to include waiting at least two minutes before providing the treatment pulses to allow an electrical conductivity in the pre-conditioning zone to increase, as taught by Walker, in order to yield the predictable result of ensuring that the preconditioning has been accomplished. 
In reference to at least claim 21 
Pearson modified by Walker and Demarais teaches a method according to claim 15. Pearson further discloses receiving an indication of a treatment parameter associated with the first set of pulses from a sensor (e.g. monitors the energy being delivered, monitors current delivered, para. [0210], [0214]).
In reference to at least claim 22
Pearson modified by Walker and Demarais teaches a method according to claim 15. Pearson discloses providing a low amplitude voltage pulse between the electrode conductors to measure an impedance for determining pertinent tissue properties (e.g. para. [0091]) and monitoring current or voltage between electrode pairs to detect abnormalities (e.g. para. [0209]-[0210], [0213]-[0214]). Walker discloses monitoring a current to determine an impedance of the plurality of pre-conditioning pulses (e.g. changes in values of the electrical impedance between any pair of electrodes, para. [0053]). It would have been obvious to one of ordinary skill in the art at the time the invention to further modify the method of Pearson modified by Walker and Demarais to include using sensed current to determine an impedance in order to yield the predictable result of providing the ability to monitor the conductivity of the tissue within the treatment area in order to determine appropriate treatment parameters to ensure that the appropriate therapy is being provided. Additionally, monitoring impedance to determine pertinent tissue properties such as conductivity before and during treatment is well-known in the art as evidence by Pearson (e.g. para. [0091]), therefore it would have been obvious to use within the method of Pearson modified by Walker and Demarais a step of determining an impedance in order to provide the ability to monitor penitent tissue properties such as conductivity of the tissue within the treatment area in order to provide appropriate stimulation parameters and to adjust stimulation parameters to ensure that the appropriate therapy is being provided. 
In reference to at least claim 23
Pearson modified by Walker and Demarais teaches a method according to claim 15. Walker further discloses wherein a voltage of the first set of pulses is less than a voltage of the second set of pulses (e.g. sub-threshold constant or alternating electrical field stimulation, para. [0029]-[0032], [0058], [0125], [0150]).
In reference to at least claim 24
Pearson modified by Walker and Demarais teaches a method according to claim 1. Pearson further discloses receiving, at the computing device, an indication of an updated exposure length of the at least two electrodes (e.g. display shows the exposure length of the electrodes, 121, 131,141,151, 162,171, Figs. 4-8), an indication of an updated distance between the at least two electrodes, or an indication of an updated exposure length of the at least two electrodes and an updated distance between the at least two electrodes (e.g. display shows the distance between the electrodes, 132,142,152, 162,172, Figs. 4-8); wherein a parameter of the plurality of treatment pulses is based in part on the updated exposure length, the updated distance, or the updated exposure length and the updated distance (e.g. updates treatment parameters based on an updated distance between the probes and/or exposure length, Figs. 22-28,  para. [0194], [0198]).
In reference to at least claim 25
Pearson modified by Walker and Demarais teaches a method according to claim 1. Walker further discloses wherein a voltage of the pre-conditioning pulses is less than a voltage of the treatment pulses (e.g. sub-threshold constant or alternating electrical field stimulation, para. [0029]-[0032], [0058], [0125], [0150]).
In reference to at least claim 32
Pearson modified by Walker and Demarais teaches a method according to claim 1. Pearson further discloses receiving, at the computing device, at least one of: an indication of an exposure length of the at least two electrodes  (e.g. display shows the exposure length of the electrodes, 121, 131,141,151, 162,171, Figs. 4-8) and an indication of a distance between the at least two electrodes (e.g. display shows the distance between the electrodes, 132,142,152, 162,172, Figs. 4-8).
In reference to at least claim 33
Pearson modified by Walker and Demarais teaches a method according to claim 1. Demarais further discloses determining by user observation if a pre-determined impedance threshold of the plurality of pulses has been met (e.g. a percent change or an absolute change in tissue impedance or conductivity may be used which predicts the outcome of reversible or irreversible electroporation; decrease in impedance and eventually no change in impedance (not returning to baseline impedance) are used to determine the effects of electroporation pulses, para. [0083]); and determining by user observation if a pre-determined impedance threshold of the pre-conditioning pulses has been met (e.g. determining which type of electroporation has occurred, para. [0073]; if impedance goes back to its baseline level, it is reversible IRE; if the impedance changes persists after termination of pulses and does not go back to baseline impedance, it is irreversible IRE, para. [0067]-[0069]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method step of monitoring a current of the plurality of pre-conditioning pulses of Pearson modified by Walker and further incorporate determining by user observation if a pre-determined impedance threshold has been met as further taught by Demarais in order to yield the predictable result of allowing the user to monitor impedance during and after pulsed electric field therapy (e.g. pre-conditioning pulses) to determine an extent of electroporation and its degree of irreversibility during and after the delivery of pulses before delivery of any further pulses.
In reference to at least claim 34
Pearson modified by Walker and Demarais teaches a method according to claim 15. Pearson further discloses receiving, via the user interface at least one of: an indication of an exposure length of the at least two electrodes (e.g. display shows the exposure length of the electrodes, 121, 131,141,151, 162,171, Figs. 4-8), a distance between the at least two electrodes, or an indication of an exposure length of the at least two electrodes and a distance between the at least two electrodes (e.g. display shows the distance between the electrodes, 132,142,152, 162,172, Figs. 4-8). 
In reference to at least claim 35-36
Pearson modified by Walker and Demarais teaches a method according to claim 15. Demarais further discloses determining by user observation if a pre-determined impedance threshold of the plurality of pulses has been met (e.g. a percent change or an absolute change in tissue impedance or conductivity may be used which predicts the outcome of reversible or irreversible electroporation; decrease in impedance and eventually no change in impedance (not returning to baseline impedance) are used to determine the effects of electroporation pulses, para. [0083]); and determining by user observation if a pre-determined impedance threshold of the pre-conditioning pulses has been met (e.g. determining which type of electroporation has occurred, para. [0073]; if impedance goes back to its baseline level, it is reversible IRE; if the impedance changes persists after termination of pulses and does not go back to baseline impedance, it is irreversible IRE, para. [0067]-[0069]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method step of monitoring a current of the plurality of pre-conditioning pulses of Pearson modified by Walker and further incorporate determining by user observation if a pre-determined impedance threshold has been met as further taught by Demarais in order to yield the predictable result of allowing the user to monitor impedance during and after pulsed electric field therapy (e.g. pre-conditioning pulses) to determine an extent of electroporation and its degree of irreversibility during and after the delivery of pulses before delivery of any further pulses. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 15 have been considered but are moot because the rejections have been amended to include additional references in view of the claim amendments. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L GHAND/Examiner, Art Unit 3792